Citation Nr: 0119447
Decision Date: 07/26/01	Archive Date: 12/03/01

DOCKET NO. 95-25 852               DATE JUL 26, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for
service-connected left hallux valgus, from March 14, 1994.

2. Entitlement to an evaluation in excess of 10 percent for
service-connected right hallux valgus, from March 14, 1994.

REPRESENTATION

Appellant represented by: Vietnam Veterans of America, Inc.

WITNESSES AT HEARING ON APPEAL

Appellant and his brother

INTRODUCTION

The veteran had active service from February 1974 to December 1976.

When this matter was last before the Board of Veterans' Appeals
(Board) in July 1999, inter alia, the issues of entitlement to
increased evaluations for left and right hallux valgus were
remanded to the Department of Veterans Affairs (VA), Winston-Salem,
North Carolina, Regional Office (RO) for additional development.
The case was returned to the Board in May 2001, and is now ready
for further appellate review.

REMAND

The fundamental question at issue is the evaluation of the severity
of the veteran's service-connected left and right hallux valgus
disability. In its July 1999 remand, the Board noted that there was
an underlying question that would have to be addressed, namely,
whether the veteran has any other non-service connected foot
disabilities that would have to be considered in the evaluation
process. In that regard, it was recognized that the claims file had
contained the diagnoses of several such non-service connected foot
disabilities, including metatarsals primus varus, Morton's foot,
pes planus, plantar fasciitis, tight heel cords, and metatarsalgia.
Thus, the Board found that it was unclear as to what manifestations
of the veteran's bilateral foot disability were related to his
service-connected left and right hallux valgus, and which were not.

In pursuit of the answer to those questions, the Board's July 1999
remand had requested that the veteran undergo a VA examination of
his feet. It was requested that the VA examiner review the medical
evidence of record, and provide several opinions. Although the
veteran was afforded a VA examination in February 2000 that
included an examination of the feet, the report of that examination
included certain discrepancies that need to be clarified. First,
although the examiner indicated that he had reviewed the veteran's
medical records, in answering the questions posed by the Board, the
examiner stated that he was relying upon the

2 -

history provided by the veteran. This approach is inconsistent with
the holdings of the Court of Appeals for Veterans Claims (Court),
regarding the use of such history provided by a lay person. Reonal
v. Brown, 5 Vet. App. 458, 461 (1993); Black v. Brown, 5 Vet. App.
177, 180 (1995).

Second, although the examiner indicated in an addendum to the
examination report that the veteran's foot disabilities were
limited to the service-connected bilateral hallux valgus deformity,
there was no specific reference to the previously diagnosed foot
disabilities, or reasoned explanation as to why these disabilities
were no longer present. In light of the fact that the examiner had
indicated that his opinions were based upon a history provided by
the veteran, such an accounting would be helpful to the disposition
of the veteran's claim.

Moreover, the Board had further requested in the July 1999 remand
that the RO readjudicate the issues of entitlement to an increased
evaluation for left and right hallux valgus with specific
consideration of 38 C.F.R. 4.71a, Diagnostic Code 5284 in addition
to 38 C.F.R. 4.71a, Diagnostic Code 5280, and any other rating
criteria which may be applicable as a result of the requested
medical development. There is no indication in the RO's subsequent
rating decisions that Diagnostic Code 5284 had been specifically
considered or ruled out.

The Board is restrained by Court precedent from proceeding without
the RO having followed all of the Board's own directives. 38 C.F.R.
19.31 (2000); Stegall v. West, 11 Vet. App. 268 (1998).
Consequently, the Board is compelled to remand the matter for
additional examination and readjudication consistent with the
directives posed in the Board's prior remand.

Finally, it is noted that in June 2001, the veteran's
representative also questioned whether it would have been more
appropriate to have chosen an orthopedist to conduct the Board-
requested examination of the veteran's feet. Although the Board had
not been specific in this regard, in light of the current
discrepancies in the record, it is found that an examination by
either a specialist in foot disorders or by an orthopedist would be
appropriate in assisting the veteran in obtaining an adequate
examination. Littke v. Derwinski, 1 Vet. App. 90 (1990).

3 -


In view of the foregoing, the Board finds that additional
assistance to include an additional medical opinion is required in
order to obtain, to the extent possible, a well-reasoned assessment
of the severity of the veteran's bilateral foot disorders.

Accordingly, the case is remanded to the RO for the following
development:

1. The veteran should be asked to identify any sources of medical
treatment for any foot disability since January 2000, the date of
the most recent request for such records. Any medical records
identified should be obtained and associated with the claims folder
after following appropriate procedures for obtaining such records.

2. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106475 is completed. In
particular, the RO.should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied.

3. Thereafter, the RO should arrange for the veteran to be
scheduled for an examination of his feet by a specialist in foot
disorder, or if not available, by an orthopedist, in order to
determine the current nature and extent and any foot disorder. At
a minimum, the claims file, October 1998 examination report, July
1999 Board remand, February 2000 examination report, and the other
clinical records should be reviewed, and the examiner should state
to that

4 -

effect. The reviewing or examining physician should then formulate
responses to the following questions:

(a) What is the correct diagnostic formulation of the current foot
disabilities the appellant experiences? If there are foot
disabilities present other than the service- connected left and
right foot disability (classified as hallux valgus), what is the
degree of medical probability, expressed in percentage terms if
feasible, that one or more of these additional disabilities is
causally related to service or a service-connected disability, as
opposed to any other cause, including the bilateral hallux valgus?
In this context, the physician should also address whether the
disorder present in service which was classified at the medical
board as bilateral hallux valgus with bilateral bunion formation at
the first metatarsal phalangeal joint now appears to have been
incorrectly diagnosed and was, in fact, some other disorder.

(b) If the examiner concludes that foot disability now exists other
than the service-connected left and right hallux valgus disability,
or any other foot disability causally related to the service or the
service-connected disability, the examiner is requested to provide
an opinion as to whether he or she can distinguish the
manifestations of the service-connected disability from those
produced by the nonservice-connected disability or disabilities.

(c) Since there is already medical evidence of record of a
diagnosis of metatarsals primus varus, Morton's foot, pes planus,
plantar fasciitis, tight-heel cords, and metatarsalgia, the
examiner is specifically requested to

5 -

assess the degree of medical probability, expressed in percentage
terms if feasible, that these foot disorders are due to service or
service-connected disability; if any of these disorders are not due
to service or service- connected disability, the physician should
differentiate, if possible, between the functional impairment due
to the service-connected foot disability and the functional
impairment due nonservice-connected foot disability; and the
physician should comment as to whether the current level of
disability is the result of the deterioration of the service-
connected disability or whether any nonservice-connected foot
pathology is responsible for the current level of deterioration and
thereby acting to "mask out" the symptoms related to service-
connected pathology.

(d) The examiner is then requested to specifically assess the
overall effective loss of use of the feet and the loss of use
solely attributable to service-connected disability, if such a
distinction is medically possible.

Any opinions expressed must be accompanied by a complete rationale.
If the examiner concludes that any of the above questions can not
be answered without resort to speculation, he or she should so
indicate.

4. Thereafter, the RO should review the claims file to ensure that
all of the above requested development has been completed in full.
In particular, the RO should ensure that the requested opinions are
in compliance with this remand and if they are not, the RO should
implement corrective procedures.

6 -

5. After the completion of any development deemed appropriate in
addition to that requested above, the RO should readjudicate the
veteran's claims of entitlement to increased evaluations for his
service-connected left and right hallux valgus disabilities,
including consideration of 38 C.F.R 4.71a, Diagnostic Code 5284.

6. Thereafter, the RO should again review the record. If the
benefit sought on appeal is not granted to the veteran's
satisfaction, he and his representative should be furnished a
supplemental statement of the case and given the opportunity to
respond thereto.

Thereafter, the case should be returned to the Board for final
appellate review, if otherwise in order. By this remand, the Board
intimates no opinion as to any final outcome warranted. No action
is required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

7 -

	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




